Title: To George Washington from Henry Hill, 22 June 1773
From: Hill, Henry
To: Washington, George



Sir
Philada 22d June 1773

I have perused the Letter you favor’d Mr Meredith with of the 17th and am obliged by your inclination to correspond with my partners at Madeira—Altho’ it’s not usual to ship fine wine but for bills of Excha. I have inclosed a letter to the house requesting they wou’d comply with your orders for a few pipes of that quality for your own use & take the payment in flour as you propose—It’s an article likely to answer your purpose as well as I can judge—I think if the quality is very good it will not clear less than 15 ⅌ Ct or more—& Corn as much—for the proceeds of the last your returns may be order’d in wines most salable with you of any denomination except particular.

In every part of the transaction at Madeira I have so much reliance on my partners’ skill & integrity that you may freely consider me as accountable to you for whatever ought to be expected from good factors.
You will please to insert in the Bill of Loading frt payable in wine of any kind except particular or Bill wine: and shou’d the owners be disengag’d to any house there I shall thankfully acknowlege your interposition to get the vessel & remainder of the Cargo consign’d to your frds which as a considerable shiper only you’ll have some right to apply for.
Your Congratulations on my happy marriage are extremely acceptable to Mrs Hill who joins me in presenting our best respects to you & your’s—I am, Sir Your most obedt friend & Servt

Henry Hill

